United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1456
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                    Cordell Cole,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                              Submitted: July 19, 2022
                                Filed: July 25, 2022
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Cordell Cole appeals a sentence imposed by the district court* after Cole
pleaded guilty to a drug offense. His counsel has moved to withdraw and has filed

      *
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa, now retired.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
reasonableness of the sentence.

       Upon careful review, we conclude that Cole’s sentence was not unreasonable,
as there is no indication that the district court overlooked a relevant factor, gave
significant weight to an improper or irrelevant factor, or committed a clear error of
judgment in weighing the relevant factors. See United States v. Feemster, 572 F.3d
455, 461-62 (8th Cir. 2009) (en banc).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motions to withdraw.
                       ______________________________




                                         -2-